DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 9/13/22. By virtue of this amendment, claim 8 is newly added, thus, claims 1-8 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Stam et al (US Pub. No: 2002/0047624) in view of Miyagaki et al (US pub. No: 2019/0253603).
Regarding claim 1, Stam et al disclose in figures 1 and 4 that, a vehicle lamp comprising: a turn lamp including a plurality of light emitting elements(figure 4, 101, 102, 103) that independently controllable to be turned on and off(paragraphs [0009,0037-0038]): a nonvolatile memory (402) that stores a parameter related to control of the plurality of light emitting elements(101, 102, 103): a signal processing device (401) configured to generate, based on the parameter, a plurality of turn-on commands indicating turn-on states of the plurality of light emitting elements at each time point by executing a software program, and a drive circuit(Q2-Q6) configured to drive each of the plurality of light emitting elements based on the plurality of turn-on commands. Paragraphs [0050-0051].
Stam et al do not disclose wherein the turn lamp blinks in response to a signal that alternately repeats at high and low in a predetermined cycle.
Miyagaki et al, in the same field of endeavor, discloses blinking and light-emitting unit 2 repeats blinking in a predetermined blinking cycle as shown in paragraph [0029].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Miyagaki et al into the control device of Stam et al for assisting driving and cost reduction.
Regarding claims 2 and 8, Stam et al disclose in figures 1 and 4 that, wherein the parameter includes a plurality of pieces of first data for defining turn-on timing of each of the plurality of light emitting elements as an elapsed time from a reference time point. Paragraphs [0038, 0050-0051].
Regarding claim 3, Stam et al disclose in figures 1 and 4 that, wherein the parameter further includes second data for defining a light adjustment time starting from when luminance of the plurality of light emitting elements is 0 till the luminance of the plurality of light emitting elements reaches a target value, and wherein the signal processing device generates the plurality of turn-on commands indicating the luminance of the plurality of light emitting elements at each time point. Paragraphs [0050- 0051].
Regarding claim 4, Stam et al disclose in figures 1 and 4 that, wherein the drive circuit has an output of N channels, N being not less than 2, and wherein the parameter includes third data for defining a number m of the plurality of light emitting elements, m being not larger than N. Paragraphs [0050-0051].

Regarding claim 5, Stam et al disclose in figures 1 and 4 that, wherein the vehicle lamp is switchable between a first mode in which the light emitting elements are turned on in order from a first channel to an N-th channel and a second mode in which the light emitting elements are turned on in order from the N-th channel to the first channel, and wherein the parameter further includes fourth data for designating the first mode and the second mode. Paragraphs [0038, 0050-0051].
Regarding claim 6, Stam et al disclose in figures 1 and 4 that, wherein the plurality of light emitting elements are connected in series, and wherein the drive circuit includes a constant current circuit configured to supply a drive current to a series connection circuit of the plurality of light emitting elements, a plurality of bypass switches(Q1-Q6) connected in parallel with the plurality of light emitting elements, and a controller (401)configured to drive the plurality of bypass switches in accordance with the plurality of turn-on commands. Paragraphs [0052-0053].
Regarding claim 7, Stam et al disclose in figures 1 and 4 that, a lamp control module used in a vehicle lamp including a turn lamp provided with a plurality of light emitting elements that independently controllable to be turned on and off(paragraphs [0009,0037-0038[), the lamp control module comprising: a nonvolatile memory(figure 4, 402) that stores a parameter related to control of the plurality of light emitting elements(101,102,103); a signal processing device(402) configured to generate, based on the parameter, a plurality of turn-on commands indicating turn-on states of the plurality of light emitting elements at each time point by executing a software program, and a drive circuit configured to drive each of the plurality of light emitting elements based on the plurality of turn- on commands. Paragraphs [0050-0053].
Stam et al do not disclose wherein the turn lamp blinks in response to a signal that alternately repeats at high and low in a predetermined cycle.
Miyagaki et al, in the same field of endeavor, discloses blinking and light-emitting unit 2 repeats blinking in a predetermined blinking cycle as shown in paragraph [0029].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Miyagaki et al into the control device of Stam et al for assisting driving and cost reduction.

Citation of pertinent prior art

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/
Primary Examiner
Art Unit 2844